Citation Nr: 0702706	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability evaluation, in 
excess of 0 percent, for a left elbow scar.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for Lyme disease.  

5.  Entitlement to service connection for a tooth and gum 
disorder.  

6.  Entitlement to service connection for obstructive airway 
disease/shortness of breath due to an undiagnosed illness.  

7.  Entitlement to service connection for 
costochondritis/chest wall pain due to an undiagnosed 
illness.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1973, from May 1973 to May 1976, from September 1991 to March 
1992, and from December 1995 to August 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The issue of service connection for a tooth and/or gum 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  A left elbow scar is not painful and causes no impairment 
in function.  

2.  The veteran does not have a hearing loss disability for 
VA compensation purposes. 

3.  The veteran does not have a diagnosis of PTSD.  

4.  The veteran does not have a diagnosis of Lyme disease.  



5.  Shortness of breath associated with obstructive airway 
disease is not attributable to service.  

6.  Chest wall pain/costochondritis is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
left elbow scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14 (2006); 4.118, Codes 7804, 7805 
(as in effect before August 30, 2002); 38 C.F.R. § 4.118, 
Codes 7801, 7804, 7805 (as in effect on and after August 30, 
2002).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (f) (2006).

4.  Lyme disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2006).

5.  Shortness of breath associated with obstructive airway 
disease was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

6.  Chest wall pain/costochondritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in December 2004.  The claimant was notified 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the AOJ essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence VA would seek to 
provide; (3) informing the claimant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting that the claimant provide copies of any private 
treatment records in the claimant's possession that pertained 
to the claims.

The VCAA notice did not predate initial adjudication of the 
claims.  However, the claimant was provided notice which was 
adequate.  The claimant has not shown how the error was 
prejudicial.  The veteran was provided an opportunity for a 
hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claims.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claims, but the claimant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the service connection disabilities on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the claimant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board notes that 
the veteran was informed of the rating formula for all 
possible schedular ratings for the applicable rating code in 
regard to the elbow in December 2004, which is sufficient 
under Dingess/Hartman.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  
 
The Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, a remand would serve no useful purpose for the 
issues being decided.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  

I.  Evaluation

Criteria

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800.  These criteria became effective August 30, 
2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Where 
the law or regulations changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  VAOPGCPREC 7-2003.

Under the old criteria, Diagnostic Code 7803, a scar which is 
superficial, poorly nourished, with repeated ulceration will 
be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Under Diagnostic Code 7804, a 
scar which is manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under the new criteria, Diagnostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial and 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id. at Note 
1.  A superficial scar is one not associated with underlying 
soft tissue damage.  Id. at Note 2.  Under Diagnostic Code 
7804, a scar which is manifested as superficial and painful 
on examination will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  A superficial 
scar is one not associated with underlying soft tissue 
damage. Id. at Note 1.  Under Diagnostic Code 7805, a scar 
will be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).

Analysis

The veteran is appealing the original assignment of a 0 
percent disability evaluation, effective May 15, 2002, 
following an award of service connection for a left elbow 
scar.  In such cases, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board concludes that 
the disability has not significantly changed and that a 
uniform rating is warranted.

In this case, the veteran filed his claim in May 2002.  The 
Board finds a compensable evaluation for a left elbow scar is 
not warranted under the old or new criteria.  On VA 
examination in February 2003, tiny scar tissue was noted.  
While a small bone chip underneath the skin on the lateral 
aspect of the elbow was noted, the veteran had full range of 
motion of the left elbow.  No pain on palpation was 
specifically noted.  In fact, the veteran specifically stated 
that there was no pain and no impairment of function.  
Clearly, a compensable evaluation for a left elbow scar is 
not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  



II.  Service Connection

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes the veteran is competent to report 
his symptoms and observations, to include that he was exposed 
to noise; however, he is not a medical professional and his 
statements do not constitute competent medical evidence that 
he has a current disability related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

In regard to service connection for PTSD and Lyme disease, 
the Board finds that service connection is not warranted for 
either PTSD or Lyme disease, as there is no competent 
evidence that the veteran has PTSD or Lyme disease.  First, 
the Board notes that service medical records are negative for 
complaints or findings of PTSD or Lyme disease.  While a June 
1971 treatment record notes complaints of a rash on both 
arms, there was no reference to Lyme disease.  The Board 
notes that a September 1976 report of examination shows the 
skin was normal.  In addition, while a May 2000 record of 
treatment reflects the veteran's complaint of having found an 
embedded tic on his person and a round lesion was noted at 
the site of the bite, the examiner merely noted Lyme disease 
"concerns."  Similarly, while a February 2001 private 
record of treatment notes the veteran's report of being 
monitored for Lyme disease, there is no diagnosis of Lyme 
disease.  In addition, psychiatric examination was 
consistently normal during service.  For example, examination 
reports, dated in April 1974, September 1976, June 1980, 
August 1984, and March 1992 show psychiatric examination was 
normal.  A March 1992 record of treatment reflects that the 
veteran denied having or having had any nightmares or trouble 
sleeping and denied having or having had recurring thoughts 
about his experience during Desert Shield/Desert storm.  In a 
March 2001 record, the veteran denied having or having had 
depression or excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort.  Significantly, there is no 
diagnosis of Lyme disease or PTSD of record.  Absent a 
current disability, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As for a hearing loss disability, the Board notes that while 
normal to mild high frequency sensorineural hearing loss, 
bilaterally, was noted on VA examination in February 2003, 
none of the auditory thresholds in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or 
greater; auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 
decibels or greater; and speech recognition scores using the 
Maryland CNC Test were not less than 94 percent.  Therefore, 
the provisions of 38 C.F.R. § 3.385 have not been met.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Thus, the 
veteran does not have a hearing loss disability for VA 
compensation purposes.  Consequently, service connection for 
a hearing loss disability is not warranted.  

In regard to the veteran's chest and respiratory complaints, 
to include shortness of breath and chest pain, the Board 
notes that in a December 1992 treatment record, the examiner 
noted that caffeine was at almost toxic levels, at 10 cups 
per day, and would precipitate chest pain.  A June 1993 
treatment record reflects complaints of chest pain, and it 
was noted that he had had a cold in the previous month with a 
lot of coughing, and had also been playing ball while it was 
raining.  The impression was chronic bronchitis for one 
month, smoking abuse, which may be causing a COPD, and 
costochondritis in the anterior chest, aggravated by coughing 
and perhaps aggravated by sports activities.  The Board notes 
that on a 2001 medical history, it was noted that the veteran 
had shortness of breath and chest pain.  In the July 2003 VA 
opinion, shortness of breath was diagnosed as obstructive 
lung disease and chest pain was associated with 
costochondritis, both of which are diagnoses.  Thus, the 
special provisions pertaining to undiagnosed illnesses are 
not applicable to these issues.  See 38 C.F.R. § 3.317 
(2006).  

In addition, there is no competent evidence linking chest 
pain or costochondritis to service, and in the July 2003 VA 
opinion, the physician specifically stated that lung disease 
was likely related to the veteran's chronic smoking history.  
The Board notes that for claims, such as this one, filed 
after June 9, 1998, a disability shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty while on active duty on the 
basis that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during service.  
Thus, VA is precluded from granting service connection on 
this basis.  

In addition, the July 2003 opinion notes that it was not 
possible to determine the date of onset of chest pain or 
costochondritis, noting the veteran's report of a gradual 
onset, which he initially noticed after service in the 
Persian Gulf.  The Board notes that a February 2003 VA 
examination report notes the heart had a regular rate and 
rhythm with no murmurs and the lungs were clear to 
auscultation, bilaterally, with no wheezing and no rales, and 
the examiner was unable to establish that chest pain was 
related to service in the Gulf.  There is no competent 
evidence relating chest wall pain or costochondritis to 
service, and the evidence establishes that obstructive lung 
disease is not related to service.  


ORDER

An initial evaluation in excess 0 percent for a left elbow 
scar is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for PTSD is denied.  

Service connection for Lyme disease is denied.  

Service connection for obstructive airway disease/shortness 
of breath is denied.  

Service connection for chest pain/costochondritis is denied.  


REMAND

The veteran asserts he has a tooth and/or gum disorder 
related to service.  A March 1992 record notes "ILD #15 endo 
?"A July 1996 dental record notes "traumatic injury" to 
tooth number 8.  On a July 1996 report of medical assessment, 
the veteran indicated that he had a loose front tooth.  There 
is insufficient evidence to determine whether the veteran has 
a tooth or gum disorder related to service.  38 C.F.R. 
§ 3.326.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should schedule the veteran for an 
appropriate VA examination in order to identify 
any dental disability, to include as a result 
of a traumatic injury.  The claims file should 
be made available to the examiner for review of 
pertinent documents therein in connection with 
the examination.  Detailed findings should be 
reported in connection with the evaluation.  In 
particular, the examiner should elicit from the 
veteran information pertinent to his dental 
history.  The examiner should furnish an 
opinion as to whether it is at least as likely 
as not (50 percent or greater likelihood) that 
any currently diagnosed dental disability is 
etiologically related to an in-service 
traumatic injury, or otherwise related to 
service.  A complete rationale should accompany 
any opinion provided.  

2.  Thereafter, the AOJ should readjudicate the 
veteran's claim of entitlement to service 
connection for a tooth and/or gum disorder, 
based on a review of the entire evidentiary 
record.  If the decision remains adverse to the 
veteran, the AOJ should provide the veteran 
with a supplemental statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


